Citation Nr: 0013809	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-03 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for a shell 
fragment wound of the left lumbar area, currently rated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for partial 
paralysis of the left lateral femoral cutaneous nerve, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from March 1948 to March 
1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1993 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied disability ratings in excess of 20 
percent for a shell fragment wound of the left lumbar area, 
and 10 percent for partial paralysis of the left lateral 
femoral cutaneous nerve.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A shell fragment wound of the veteran's left lumbar area 
is currently manifested by a retained foreign body, chronic 
low back pain and tenderness, intermittent severe pain, 
arthritic changes, and limitation of motion of the lumbar 
spine.

3.  Partial paralysis of the left lateral femoral cutaneous 
nerve is currently manifested by numbness, pain, and 
hypersensitivity of the anterior left thigh.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability rating for a 
shell fragment wound of the left lumbar area have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.41, 4.45, 4.56, 4.71a, 4.73, Diagnostic Codes 
5003, 5292, 5320 (1999).

2.  The criteria for a disability rating in excess of 10 
percent for partial paralysis of the left lateral femoral 
cutaneous nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.124a, Diagnostic Code 
8529 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran sustained a shell fragment wound to the low back 
in December 1950.  He was hospitalized for his injuries, and 
he has received medical treatment during and since service 
for the effects of the wound.  He contends that his service-
connected disabilities have worsened.  He is currently 
seeking higher disability ratings for those disabilities, 
described as a shell fragment wound of the left lumbar area, 
and partial paralysis of the left lateral femoral nerve.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his low 
back and left leg disabilities have worsened.  The Board 
finds that his claims for increased ratings are well grounded 
claims.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  The Board notes that the 
veteran had a Travel Board hearing before a Board Member in 
April 1996.  Unfortunately, the tape used to record the 
hearing was damaged, and it was not possible to make a 
transcript of the hearing.  Upon inquiry from the Board, the 
veteran indicated that he would like to have another hearing.  
In October 1997, the Board remanded the case to schedule a 
hearing for the veteran with a Board Member.  A new Travel 
Board hearing was scheduled for January 2000.  The veteran 
wrote in January 2000 to cancel his hearing and request that 
his appeal be forwarded to the Board for review.  The Board 
notes that, since the April 1996 hearing, records of VA 
medical examinations and treatment have been added to the 
claims file, and the RO has issued an additional supplemental 
statement of the case.  In light of all of the evidence 
gathered in the claims file, the Board finds that the facts 
relevant to the veteran's claims have been properly 
developed, such that VA has satisfied its statutory 
obligation to assist the veteran in the development of his 
claims.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.56, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1999).

The veteran's service medical records reflect that he 
sustained a shrapnel wound to the left side of his low back 
in December 1950.  He was hospitalized through February 1951 
for treatment.  He reported pain and tenderness in the left 
mid-lumbar region, and numbness in his left anterior thigh.  
X-rays showed a retained foreign body, located just lateral 
to the lower border of the body of the L2 vertebra.  The x-
rays showed no fracture or bony injury.  Treating physicians 
reported that the veteran had a possible nerve root injury.  
Physicians considered surgical removal of the foreign body, 
and the veteran was transferred on more than one occasion to 
other hospitals thought better equipped to perform the 
surgery.  In January 1951, the wound was debrided, but the 
foreign body was not removed.  In June 1951, and again in 
October 1951, physicians recommended against surgery to 
remove the foreign body.  In September 1951, x-rays showed a 
foreign body near L2 and L3, and some bone reaction, with 
hypertrophic spurs arising from the adjacent borders of L2 
and L3.  Outpatient treatment notes from September 1951 
through March 1952 indicate that the veteran reported 
persistent pain in his left lower back, and pain, numbness, 
and hypesthesia in his left thigh.  The diagnosis at the time 
of the veteran's separation from service in March 1952 was a 
retained metallic foreign body at L2 and L3, and neuropathy 
of the left lateral femoral cutaneous nerve, secondary to the 
embedded foreign body.

On VA examination in May 1952, the veteran reported that he 
had back pain if he did heavy work, or if he stood or sat in 
the same position for any length of time.  He reported that 
his left leg felt numb, but painful when touched.  An 
examiner noted that the veteran had hyperesthesia in an area 
of the left thigh corresponding to the peripheral 
distribution of the left lateral cutaneous nerve.  Another 
examiner noted a scar, that was not depressed, on the left 
lower back.  The examiners' diagnoses were partial paralysis 
of the left lateral cutaneous nerve, and healed cicatrix on 
the left low lumbar area, from shrapnel fragment.

In December 1957, the veteran reported that he had continued 
to have intermittent pain and soreness in the left lumbar 
region.  He reported that in late November 1957 he had 
experienced a sudden onset of severe pain in the left lumbar 
area, radiating into the left leg.  A private physician 
reported that the veteran's left lumbar muscles were rigid 
and spastic.  He reported that the veteran had great pain and 
tenderness, and moved in a bent-forward position.  The 
veteran was admitted to a VA hospital in early December 1957.  
It was reported that the severe pain had gradually lessened 
after three days.  The examiner noted a definite paresthesia 
over the lateral areas of the left hip and thigh.  The 
examiner's diagnosis was compression of the lateral femoral 
cutaneous nerve, secondary to foreign body, untreated and 
unchanged.

VA outpatient treatment notes from March 1977 indicated that 
the veteran had a flare-up of severe, burning pain in the low 
back and left thigh.  The examiner recommended two weeks of 
bedrest.  Private medical records reflected that, in November 
1978, the veteran reported constant pain in his left lower 
back and left leg, with flare-ups of more severe pain 
occurring about once a year.  The examiner noted hyperpathia 
and hypalgesia in the anterolateral left thigh.  The back had 
a full range of motion, but forward bending produced pulling 
in the left posterior thigh.  There was posterior thigh pain 
with straight leg raising at 60 degrees on the left.  There 
was paravertebral muscle spasm in the lumbar region 
bilaterally.  The veteran was prescribed medication and 
bedrest.  On follow-up, there was some improvement after two 
to three days of bedrest.  The veteran received outpatient 
treatment and a period of inpatient treatment.  In May 1979, 
the veteran received private medical treatment following a 
motor vehicle accident.  He reported neck and low back pain 
following the accident.  In June 1979, the veteran's lumbar 
range of motion was full, but he reported pain on motion.  In 
August 1979, the treating physician reported a good prognosis 
for the injuries suffered in the May 1979 accident.

In private medical records dated in early December 1979, the 
veteran reported that his low back and left thigh symptoms 
had lessened, and then worsened again in late November 1979.  
The examiner noted no lumbar tenderness or paravertebral 
muscle spasm.  The veteran reported left lateral thigh pain 
with straight leg raising, lumbar flexion, and left lateral 
bending.  In late December 1979, the veteran reported 
unchanged to worsening low back and left leg pain.  He 
reported unchanged pain in February and March 1980.  In May 
1980, he reported some improvement following physical therapy 
and injections.  The treating physician expressed the opinion 
that the veteran could return to work.

In January 1993, the veteran wrote that his low back and left 
leg problems had become more severe, with constant pain, and 
severe pain with even the slightest twisting or bending.  
Treatment notes reflected that the veteran had seen a 
chiropractor, from 1987 to 1993, for pain in his low back and 
left leg.  On VA examination in August 1993, the veteran 
reported continuing pain in his low back, and pain, numbness, 
and hyperesthesia in his left thigh, with intermittent flare-
ups of more severe symptoms.  The examiner noted a scar on 
the low back, and normal range of motion of the low back.  
The left anterior thigh had decreased sensation to pinprick, 
and hypersensitivity to pinprick, touch, and pressure.  There 
was no measurable atrophy or wasting.  A CT scan of the 
lumbar spine showed the retained shrapnel, and mild 
degenerative osteoarthritis of the lumbar spine.

VA outpatient treatment notes reflect treatment of the 
veteran in 1993, and in 1997 through 1999, for his low back 
and left leg symptoms, and for other conditions.  In May 
1993, x-rays and a CT scan revealed shrapnel to the left of 
L2-L3, and degenerative changes at L2-L3, with disc space 
narrowing, vertebral end plate sclerosis, and hypertrophic 
spurring.  In June 1993, the veteran reported increased back 
and leg pain.  Nerve conduction studies showed borderline 
slowing, compatible with mild peripheral neuropathy.  The 
veteran was treated with medication.  In April 1997, the 
veteran reported constant back pain.  He underwent physical 
therapy in August 1997.  He requested medication for his back 
pain in October 1997.  In August 1998, the veteran reported 
increased back pain.  The examiner noted pain to palpation 
along the veteran's lumbar vertebrae and left lower back.  In 
September 1998, a CT scan of lumbar spine revealed a metallic 
fragment in the soft tissues adjacent to the L2-L3 disc 
space, and a second fragment in the bony canal low in the 
sacrum on the left side.  There was a large osteophyte at L2-
L3, and a mildly bulging disc at L4-L5.  The examiner again 
noted pain to palpation along the lumbar vertebrae and left 
lower back.  In December 1998, the veteran continued to 
complain of back pain.  He reported that pain medication did 
not help.  In April 1999, he reported ongoing back pain.

On VA examination in February 1999, the veteran reported that 
he had had constant pain in his back and leg since he was 
wounded in 1950, and periodic flare-ups of very severe, 
incapacitating, pain.  He reported that he had received VA 
and private medical treatment for his back and left legs over 
the years, including several hospitalizations.  He reported 
that he had worked at fairly physical jobs for an electric 
company, at a fertilizer plant, and as a truck driver.  He 
reported that he had missed work often due to his back and 
leg problems.  He reported that he had not worked since 1992.  
He reported that, currently, his low back and left leg pain 
was exacerbated by activity, such as using a riding lawn 
mower, raking a yard, walking about a mile, or driving more 
than 20 miles.  He also reported that he had to change 
position frequently, as sitting in the same position for ten 
to fifteen minutes would trigger more pain.  The examiner 
noted that the veteran changed positions regularly while 
sitting.  The examiner noted that the veteran had 
hypersensitivity of the left thigh, with a sharp reaction to 
pinprick and palpation.  The scar on the veteran's low back 
was painful to palpation.  Pain in the low back and left leg 
reduced the strength of the left lower extremity to 4-5/5, 
compared to 5/5 in the right lower extremity.  The range of 
motion of the low back was to 70 degrees of flexion, 
15 degrees of extension, 15 degrees of lateral bending to 
each side, and rotation of 30 degrees to the left and 35 
degrees to the right.  All of the motions measured produced 
increased pain in the low back.  The veteran walked with a 
limp, favoring his left lower extremity.

On VA examination in May 1999, the veteran described the pain 
in his back and leg as a deep aching and burning sensation.  
He reported that the pain was constant.  He reported that the 
hypersensitivity in his anterior left thigh was sometimes so 
severe that even clothing touching the area caused 
discomfort.  He reported that the pain was 7 to 8 on a scale 
of 1 to 10, and 10 out of 10 during flare-ups.  The examiner 
noted that the veteran walked with an antalgic gait on the 
left.  The veteran was able to heel and toe walk without much 
difficulty, and squat and arise with little difficulty.  The 
veteran had pain with most motions of the low back, which was 
limited to 80 degrees of flexion, and no extension.  There 
was tenderness to palpation of the low back.  The examiner 
noted weakness of left hip flexion, and full motor strength 
in other lower extremity muscle groups.  The examiner noted 
that the anterior left thigh had decreased sensation to light 
touch, and extreme hypersensitivity.  X-rays revealed 
retained shrapnel, and marked degenerative changes, with 
osteophytes, at the L2-L3 area.

The RO has evaluated the wound to the veteran's left lateral 
spine as an injury to Muscle Group XX, including the 
sacrospinalis muscles, which affect postural support of the 
body, and extension and lateral motions of the spine.  Under 
the VA rating schedule, injury of the lumbar region of Muscle 
Group XX is rated at 60 percent if severe, 40 percent if 
moderately severe, 20 percent if moderate, and 0 percent if 
slight.  38 C.F.R. § 4.73, Diagnostic Code 5320 (1999).  X-
rays have indicated that the veteran has arthritis at L2-L3, 
the area of the retained shrapnel.  Arthritis is evaluated 
according to the limitation of motion of the affected joints.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Limitation of motion of the lumbar spine is rated as 40 
percent if severe, 20 percent if moderate, and 10 percent if 
slight.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (1999).  
Paralysis of the external cutaneous nerve of the thigh is 
rated at 10 percent if severe to complete, and 0 percent if 
mild or moderate.  38 C.F.R. § 4.124a, Diagnostic Code 8529 
(1999).

The evidence indicates that the veteran's shrapnel wound was 
a deep penetrating wound from a shrapnel fragment.  The 
veteran was hospitalized for several weeks for treatment of 
the wound, with additional consultations throughout the 
remainder of his service.  The residual manifestations of the 
wound include chronic pain, and exacerbation of pain with 
activity.  There is evidence that flare-ups of pain 
periodically have interfered with the veteran's ability to 
work.  There is an entrance scar that is tender on palpation.  
There is some evidence of diminished endurance of the lower 
left back muscles, compared to the same muscles on the right.  
Overall, the characteristics of the veteran's shrapnel wound 
residuals resemble the criteria for moderate to moderately 
severe muscle disabilities.  See 38 C.F.R. § 4.56 (1999).  
When the additional manifestation of arthritis, with some 
limitation of motion of the lumbar spine, is taken into 
account, the record reasonably supports an increase to a 40 
percent rating for the musculoskeletal residuals of the 
veteran's low back wound.  The evidence does not show that 
the veteran's wound is manifested by loss of deep fascia or 
muscle substance, severe impairment of strength or endurance, 
measurable atrophy, or other characteristics such as would 
warrant a rating higher than 40 percent.

The injury of the veteran's left lateral femoral cutaneous is 
currently rated at 10 percent, which is the maximum schedular 
rating for severe to complete paralysis of that nerve.  The 
evidence shows chronic discomfort and intermittent severe 
discomfort in the veteran's left thigh, attributed to the 
nerve injury.  The evidence does not indicate that the 
manifestations of the nerve injury are so unusual or 
incapacitating as to warrant consideration of a rating higher 
than the maximum rating under the rating schedule.  
Therefore, the claim for an increased rating is denied.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind, and finds no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).


ORDER

Entitlement to a 40 percent disability rating for a shell 
fragment wound of the left lumbar area is granted, subject to 
laws and regulations controlling the disbursement of monetary 
benefits.

Entitlement to a disability rating in excess of 10 percent 
for partial paralysis of the left lateral femoral cutaneous 
nerve is denied.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

